Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 1 of 25 PageID #: 221




  PELTON GRAHAM LLC
  Brent E. Pelton (BP 1055)
  Taylor B. Graham (TG 9607)
  111 Broadway, Suite 1503
  New York, NY 10006
  Telephone: (212) 385-9700
  www.PeltonGraham.com

  Attorneys for Plaintiffs, the FLSA
  Collective and putative Class


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


    JOSHUA PORTER, SHARKEY
    SIMMONS, and EMANUEL COLAJAY
    RIVERA, Individually and on Behalf of All
    Others Similarly Situated,                               17 Civ. 07405 (KAM)(VMS)

                                 Plaintiffs,
                                                       AMENDED CLASS & COLLECTIVE
    -against-                                              ACTION COMPLAINT


    MOOREGROUP CORPORATION,                                      Jury Trial Demanded
    BALDWIN HARBOR CONTRACTING
    INC., JOHN MOORE, GARY MOORE
    and MARTIN MOORE, Jointly and
    Severally,

                                Defendants.



         Plaintiffs Joshua Porter, Sharkey Simmons, and Emanuel Colajay Rivera (the “Plaintiffs”),

  individually and on behalf of all others similarly situated, as class representatives, upon personal

  knowledge as to themselves and upon information and belief as to other matters, allege as follows:




                                                   1
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 2 of 25 PageID #: 222




                                   NATURE OF THE ACTION

          1.     Plaintiffs are former fire guards and a former welder at Defendants’ construction

  company based in Baldwin, New York. While working for Defendants, Plaintiffs and Defendants’

  other construction employees did not receive overtime premiums for hours worked over forty (40)

  in a given workweek. In addition, Defendants did not provide Plaintiffs with proper wage notices

  or wage statements with each payment of wages.

          2.     Defendants’ payment schemes resulted in systematic underpayment of wages to

  Plaintiffs and Defendants’ other construction employees, in violation of federal and state wage

  laws.

          3.     Plaintiffs bring this action to recover unpaid overtime premium pay owed to them

  pursuant to both the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq. and the New

  York Labor Law (“NYLL”), §§ 650 et seq. Plaintiffs also bring claims for failure to provide proper

  wage notices and wage statements, pursuant to NYLL §§ 190 et seq. and the supporting

  regulations.

          4.     Plaintiffs bring their FLSA claims on behalf of themselves and all other similarly

  situated employees of Defendants and their NYLL claims on behalf of themselves and a Federal

  Rule of Civil Procedure 23 class of all fire guards, welders and other construction employees

  working for Defendants in New York.

          5.     Plaintiffs Simmons and Rivera additionally bring individual claims for retaliation

  under FLSA 29 U.S.C. § 215(a)(3) and NYLL § 215. Shortly after the parties discussed whether

  Defendants would consent to amendment of the pleadings in this matter to add Rivera as a Named

  Plaintiff and to add Baldwin Harbor Contracting Corp., both individuals received visits from men




                                                  2
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 3 of 25 PageID #: 223




  impersonating United States Internal Revenue Service (“IRS”) officials, who told them, among

  other things, that they should drop the lawsuit.

                                    JURISDICTION AND VENUE

         6.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§

  1331, 1337, and 1343, and supplemental jurisdiction over Plaintiffs’ state law claims pursuant to

  28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiffs’ claims under the FLSA

  pursuant to 29 U.S.C. § 216(b).

         7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial

  part of the events or omissions giving rise to the claims asserted herein occurred in this district and

  Defendants conduct business throughout this district.

         8.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

  2201 and 2202.

                                            THE PARTIES

  Plaintiffs:

         9.      Plaintiff Joshua Porter (“Porter”) was, at all relevant times, an adult individual

  residing in Suffolk County, New York.

         10.     Plaintiff Sharkey Simmons (“Simmons”) was, at all relevant times, an adult

  individual residing in Queens County, New York.

         11.     Plaintiff Emanuel Colajay Rivera (“Rivera”) was, at all relevant times, an adult

  individual residing in Nassau County, New York.

         12.     Throughout the relevant time period, Plaintiffs performed work for Defendants at

  various job sites throughout the New York City area.

         13.     Plaintiffs consent in writing to be party to this action, pursuant to 29 U.S.C. §



                                                     3
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 4 of 25 PageID #: 224




  216(b), and their consent forms are attached hereto.

  Defendants:

         14.     MOOREGROUP CORPORATION (“MooreGroup”) is an active New York

  Corporation with its principal place of business at 1 Jefferson Place, Baldwin, New York 11510.

         15.     Upon information and belief, Baldwin Harbor Contracting Corp. (“Baldwin Harbor

  Contracting” and together with MooreGroup, the “Corporate Defendants”) is an active New York

  Corporation with its principal place of business at 1 Jefferson Place, Baldwin, New York 11510.

         16.     Upon information and belief, Martin Moore (“M. Moore”), John Moore (“J.

  Moore”) and Gary Moore (“G. Moore” and, together with M. Moore and J. Moore, the “Individual

  Defendants” and collectively with the Corporate Defendants, the “Defendants”) are owners and

  operators of Moore Group who set the company’s payroll policies, including the unlawful practices

  complained of herein.

         17.     Throughout the relevant time period, upon information and belief, the Individual

  Defendants were in charge of determining the company’s policies with respect to payroll and

  otherwise running the business of the Corporate Defendants.

         18.     In corporate filings with the New York State Department of State, Division of

  Corporations, Defendant M. Moore is listed as the Chief Executive Officer of MooreGroup.

         19.     Upon information and belief, Baldwin Harbor Contracting does not perform any

  provide any contracting or construction services or perform any substantive business operations

  independent of MooreGroup and instead its primary or sole purpose is to pay employees of

  MooreGroup in order to avoid scrutiny of MooreGroup’s payroll or pay practices. As such, the

  operations of Baldwin Harbor Contracting cannot be meaningfully separated from the operations

  of MooreGroup.



                                                  4
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 5 of 25 PageID #: 225




         20.     Upon information and belief, Baldwin Harbor Contracting is controlled, operated,

  owned and managed by the Individual Defendants, either directly or through agents.

         21.     Upon information and belief, Baldwin Harbor Contracting does not possess any

  financial resources independent of MooreGroup and instead pays MooreGroup employees with

  funds of MooreGroup paid to Baldwin Harbor Contracting for that purpose.

         22.     Upon information and belief, the Individual Defendants set the payment policies

  that determine Baldwin Harbor Contracting’s payment of MooreGroup employees.

         23.     The Corporate Defendants’ operations are interrelated and unified.

         24.     The Corporate Defendants are owned, operated and managed by the same

  individuals at the same corporate office, utilizing the same corporate practices and policies.

         25.     The Individual Defendants participated in the day-to-day operations of the

  Corporate Defendants and acted intentionally in their direction and control of Plaintiffs and the

  Corporate Defendant’s other similarly situated employees, and are “employers” pursuant to the

  FLSA, 29 U.S.C. § 203(d) and regulations thereunder, 29 C.F.R. § 791.2, as well as the NYLL §

  2 and the regulations thereunder, and are jointly and severally liable with the Corporate Defendant.

         26.     At all relevant times, Defendants have been and continue to be employers engaged

  in interstate commerce and/or the production of goods for commerce, within the meaning of the

  FLSA, 29 U.S.C. §§ 206(a) and 207 (a).

         27.     At all relevant times, Defendants employed, and/or continue to employ, Plaintiffs

  and each of the Collective Action members within the meaning of the FLSA.

         28.     At all relevant times, Plaintiffs, the opt-in plaintiffs and the Class Members were

  employed by Defendants within the meaning of the NYLL, §§ 2 and 651.

         29.     Upon information and belief, at all relevant times, the Corporate Defendant had



                                                   5
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 6 of 25 PageID #: 226




  gross revenues in excess of $500,000.00.

                        FLSA COLLECTIVE ACTION ALLEGATIONS

         30.     Pursuant to 29 U.S.C. §§ 207 & 216(b), Plaintiffs bring their First Cause of Action

  as a collective action under the FLSA on behalf of themselves and the following collective:

                 All persons employed by Defendants at any time since December
                 20, 2014 and through the entry of judgment in this case (the
                 “Collective Action Period”) who worked as fire guards, welders and
                 other construction employees (the “Collective Action Members”).

         31.     A collective action is appropriate in this circumstance because Plaintiffs and the

  Collective Action Members are similarly situated, in that they were all subjected to Defendants’

  illegal policy of failing to pay overtime premiums for work performed in excess of forty (40) hours

  each week. As a result of this policy, Plaintiffs and the Collective Action Members did not receive

  the legally-required overtime premium payments for all hours worked in excess of forty (40) hours

  per week.

         32.     Plaintiffs and the Collective Action Members have substantially similar job duties

  and are paid pursuant to a similar, if not the same, payment structure.

                                RULE 23 CLASS ALLEGATIONS

         33.     Pursuant to the NYLL, Plaintiffs bring their Second through Fourth Causes of

  Action under Rule 23 of the Federal Rules of Civil Procedure on behalf of themselves and the

  following class:

                 All persons employed by Defendants in New York at any time since
                 December 20, 2011 and through the entry of judgment in this case
                 (the “Class Period”) who worked as fire guards, welders and other
                 construction employees (the “Class Members”).

         34.     The Class Members are readily ascertainable. The number and identity of the Class

  Members are determinable from the records of Defendants. For purposes of notice and other

  purposes related to this action, their names and addresses are readily available from Defendants.

                                                   6
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 7 of 25 PageID #: 227




  Notice can be provided by means permissible under Fed. R. Civ. P. 23.

         35.      The Class Members are so numerous that joinder of all members is impracticable.

  Although the precise number of Class Members is unknown to Plaintiffs, the facts on which the

  calculation of that number can be based are presently within the sole control of Defendants.

         36.      Upon information and belief, there are well in excess of forty (40) Class Members.

         37.      Common questions of law and fact exist as to all Class Members and predominate

  over any questions solely affecting the individual members of the Class. Such common questions

  will determine Defendants’ liability to all (or nearly all) Class Members. These common questions

  include, but are not limited to:

         a. whether Defendants employed Plaintiffs and the Class Members within the meaning of

               the NYLL;

         b. whether Defendants failed to keep true and accurate time records for all hours worked

               by Plaintiffs and the Class Members;

         c. whether Defendants failed and/or refused to pay Plaintiffs and the Class Members

               overtime premiums for hours worked in excess of forty (40) hours per workweek;

         d. whether Defendants failed to provide Plaintiffs and the Class Members with a proper

               statement of wages with every wage payment as required by the NYLL;

         e. whether Defendants failed to provide proper wage notice to Plaintiffs and the Class

               Members at the beginning of their employment and/or on February 1 of each year as

               required by the NYLL;

         f. whether Defendants’ failure to properly pay Plaintiffs and the Class Members lacked a

               good faith basis; and

         h. whether Defendants are liable for all damages claimed hereunder, including but not



                                                   7
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 8 of 25 PageID #: 228




                limited to compensatory damages, liquidated damages, interest, costs and

                disbursements and attorneys’ fees.

          38.      Plaintiffs’ claims are typical of the Class Members’ claims. Plaintiffs, like all Class

  Members, are hourly construction employees of Defendants who worked for Defendants pursuant

  to their corporate policies. Plaintiffs, like all Class Members, were, inter alia, not paid overtime

  premium pay for hours worked over forty (40) hours in a given workweek and did not receive

  proper wage statements or wage notices. If Defendants are liable to Plaintiffs for the claims

  enumerated in this Complaint, they are also liable to all Class Members.

          39.      Plaintiffs and their Counsel will fairly and adequately represent the Class. There

  are no conflicts between Plaintiffs and the Class Members, and Plaintiffs bring this lawsuit out of

  a desire to help all Class Members, not merely out of a desire to recover their own damages.

          40.      Plaintiffs’ counsel are experienced class action litigators who are well-prepared to

  represent the interests of the Class Members.

          41.      A class action is superior to other available methods for the fair and efficient

  adjudication of this litigation.

          42.      Defendants are sophisticated parties with substantial resources. The individual

  plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court against

  corporate defendants. The individual members of the Class have no interest or capacity to bring

  separate actions; Plaintiffs are unaware of any other litigation concerning this controversy; and

  there are no likely difficulties that will arise in managing the class action.

                                       STATEMENT OF FACTS

  Defendants’ Company

           43.     At all relevant times, Defendants have been in the construction contracting



                                                      8
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 9 of 25 PageID #: 229




  business.

          44.    Upon information and belief, the Individual Defendants were frequently present at

  MooreGroup’s various construction project sites where they discussed the job with foremen,

  instructed employees on how to perform specific tasks and asked employees if they needed any

  additional supplies to complete the job.

          45.    Upon information and belief, the Individual Defendants utilize the Corporate

  Defendants interchangeably to pay their workers for the same work.

          46.    At all relevant times, Defendants M. Moore, J. Moore and G. Moore have been in

  charge of the day-to-day operations of the Corporate Defendants, including, among other things,

  hiring and firing employees and setting the schedules and wage rates of employees.

  Plaintiffs’ Work for Defendants

         47.     Plaintiff Joshua Porter was employed by Defendants as a fire guard from in or

  around January 2017 through approximately August 2017 (the “Porter Employment Period”).

         48.     As a fire guard, Plaintiff Porter’s job duties included maintaining surveillance of

  areas where welding was being performed and taking any steps necessary to extinguish fires that

  resulted from hot work, including welding and grinding work, performed on the job site. In

  addition to traditional fire guard tasks, Plaintiff Porter was also required to perform certain laborer

  duties, including lifting ladders, unloading trucks, flagging, lining up rebar before cement was

  poured and erecting and scaling scaffolding to ensure that the area was clear of debris.

         49.     Throughout the Porter Employment Period, Plaintiff Porter performed work for

  Defendants at several different job sites, including a mixed-use development containing

  apartments, retail space and medical offices located at 178-02 Hillside Avenue, Jamaica, New

  York 11432 and condominium developments located at 111 Leroy Street, New York, New York



                                                    9
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 10 of 25 PageID #: 230




   10014, 809 Broadway, New York, New York 10003, 330 East 75th Street, New York, New York

   10021, and 34 East 13th Street, New York, New York 10003.

          50.     During approximately the first half of the Porter Employment Period, Plaintiff

   Porter typically worked six (6) days per week, eight to ten (8-10) hours per day Monday through

   Friday, and eight to nine (8-9) hours per day on Saturdays, for a total of approximately fifty-five

   to fifty-eight (55-58) hours per week. For the remainder of the Porter Employment Period, Plaintiff

   typically worked five (5) days per week, eight to ten (8-10) hours per day, for a total of at least

   forty to fifty (40-50) hours per week.

          51.     Throughout the Porter Employment Period, Plaintiff Porter was paid an hourly rate

   of eighteen dollars ($18.00) per hour for all hours for which he received compensation, including

   hours worked in excess of forty (40) in a given workweek.

          52.     Throughout the Porter Employment Period, Plaintiff was paid entirely via business

   check with no breakdown of the total number of hours that he had worked during the relevant pay

   period. Although he was supposed to be paid on Fridays, he typically received his payment on

   Mondays from the foreman on duty.

          53.     Throughout the Porter Employment Period, Defendants kept track of the hours that

   Porter worked by requiring him to write his name, time in and time out on a clipboard at the job

   site. For approximately the last two (2) months of Porter’s employment, Defendants implemented

   a thumb print machine at the 178-02 Hillside Avenue job site to track employee’s time.

          54.     Despite the fact that Porter typically signed in precisely when he arrived and left

   the job site, there was typically an average of four to six (4-6) hours missing from his payment

   approximately every other week. On one (1) occasion, Plaintiff was paid for a total of forty-eight

   (48) hours, despite the fact that he had worked at least sixty (60) hours during that particular pay



                                                   10
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 11 of 25 PageID #: 231




   period. Plaintiff is aware of the hours that he worked each week, as he generally kept track of his

   hours in a personal notebook.

          55.     On one (1) occasion, toward the end of Porter’s employment with Defendants, he

   did not receive payment of any kind for an entire week of work. When he spoke with Defendant

   J. Moore about his missing payment, J. Moore informed him that the company had, in fact, paid

   him for the hours that he had worked and instructed him not to come to work the next day. The

   following day, Defendant J. Moore called Plaintiff Porter and informed him that someone had

   called 311 on the company and reported that there was no fire guard on the jobsite. Plaintiff Porter

   alleges that Defendant J. Moore ultimately terminated him during this phone call. As of the date

   of this Complaint, Plaintiff Porter has not received compensation of any kind for that week of work

   for which he never received a check.

          56.     On several occasions, Plaintiff Porter complained to a foreman, “Martin,” that he

   was not receiving overtime premium pay when he worked in excess of forty (40) hours in a week.

   “Martin” responded that “that’s how it is” at Moore Group and informed Porter that no employee

   of the company, including himself, received overtime premiums when he or she worked in excess

   of forty (40) hours in a week.

          57.     Plaintiff Sharkey Simmons was employed by Defendants as a fire guard from

   approximately November 2016 through approximately January 2017 and a welder from

   approximately January 2017 through approximately September 2017 (the “Simmons Employment

   Period”).

          58.     As a fireguard, Plaintiff Simmons’s job duties included maintaining surveillance of

   areas where welding was being performed and taking any steps necessary to extinguish fires that

   resulted from hot work, including welding and grinding work, performed on the job site. In



                                                   11
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 12 of 25 PageID #: 232




   addition to traditional fire guard tasks, Plaintiff Simmons was also required to perform certain

   laborer duties, including carrying and fitting rebar, flagging and assisting with concrete pours. As

   a welder, Plaintiff Simmons performed various structural welding tasks, including welding

   tiebacks and beams.

            59.   Throughout the Simmons Employment Period, Plaintiff Simmons performed work

   for Defendants at several different job sites, including a mixed-use development containing

   apartments, retail space and medical offices located at 178-02 Hillside Avenue, Jamaica, New

   York 11432 and condominium developments located at 75 First Avenue, New York, New York

   10003 and 111 Leroy Street, New York, New York 10014, 809 Broadway, New York, New York

   10003.

            60.   Throughout the Simmons Employment Period, Plaintiff Simmons typically worked

   five (5) or six (6) days per week for total of at least fifty to fifty-five (50-55) hours per week.

   Although Plaintiff Simmons was scheduled to work from 7:00 am to 3:00 pm, he was frequently

   required to work later than 3:00 pm until at least 6:00 pm, and sometimes as late as 9:00 pm. In

   addition, Plaintiff Simmons typically worked Saturdays, from approximately 9:00 am to between

   2:30 pm and 3:30 pm, approximately two (2) times per month. When he worked six (6) days per

   week, Plaintiff Simmons typically worked a total of approximately fifty-five to sixty (55-60) hours

   per week.

            61.   From the start of the Simmons Employment Period through approximately January

   2017, when Plaintiff Simmons worked as a fire guard, he received an hourly rate of eighteen dollars

   ($18.00) per hour for all hours for which he received compensation.

            62.   From in or around January 2017 through the beginning of summer 2017, after he

   became a welder, Plaintiff Simmons was paid twenty-five dollars ($25.00) per hour for all hours



                                                   12
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 13 of 25 PageID #: 233




   for which he received compensation. From approximately early summer 2017 through the end of

   the Simmons Employment Period, Plaintiff Simmons received thirty dollars ($30.00) per hour for

   his work.

           63.     Throughout the Simmons Employment Period, Plaintiff Simmons received his

   regular hourly rate for all hours worked, including hours worked in excess of forty (40) in a given

   workweek.

           64.     Throughout the Simmons Employment Period, Plaintiff Simmons was paid entirely

   via business check with no breakdown of the total number of hours that he had worked during the

   relevant pay period. Plaintiff Simmons frequently observed Defendant J. Moore and G. Moore

   delivering checks to the job site which were then handed out to employees by the foreman.

           65.     Throughout the Simmons Employment Period, Defendants kept track of the hours

   that Simmons worked by requiring him to write his name, time in and time out on a clipboard at

   the job site.

           66.     Despite the fact that Simmons typically signed in precisely when he arrived and left

   the job site, there were typically hours missing from his payment every week. On average, Plaintiff

   Simmons estimates that there were typically approximately five (5) hours missing from his

   payment, and sometimes up to ten to twelve (10-12) hours missing.

           67.     On several occasions, Plaintiff Simmons complained to Defendants J. Moore and

   G. Moore that he was not receiving overtime premiums when he worked in excess of forty (40)

   hours in a week. J. Moore and G. Moore would typically respond by instructing Simmons to speak

   to another employee, “Tom” because, according to them, Tom “does the hours.” When Plaintiff

   Simmons spoke with “Tom”, “Tom” would similarly direct him back to Defendant G. Moore.

           68.     On one (1) occasion, Defendant G. Moore informed Simmons that payment of



                                                    13
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 14 of 25 PageID #: 234




   overtime premiums “doesn’t happen” at Moore Group.

          69.     Plaintiff Emanuel Colajay Rivera worked for Defendants during three separate time

   periods: from February 2011 through November 2011, from January 2012 through December 28,

   2017, and from February 21, 2018 through March 19, 2018 (collectively, the “Rivera Employment

   Period”).

          70.     Plaintiff Rivera worked for Defendants as a laborer and carpenter. As such, his job

   duties included framing; installing sheet rock, doors and insulation; assisting in clean up of job

   sites; and assisting other carpenters and laborers.

          71.     Throughout the Rivera Employment Period, Rivera typically worked six (6) days

   per week, with Sundays off. Although his typical schedule was from 7:00 am to 3:30 pm each day,

   Rivera frequently worked beyond 3:30 pm to 5:30 pm or 6:30 pm. In total, Rivera typically worked

   an average of between forty-eight (48) and sixty-six (66) hours per week.

          72.     For his work, throughout the Rivera Employment Period, Rivera was paid by

   company check at straight-time hourly rates, with no overtime premiums for hours worked over

   forty (40) in a given workweek. Specifically, during the relevant time period, Rivera was paid

   approximately $14.00 per hour prior to December 2014, then $18.00 per hour until in or around

   2016, then $20.00 per hour until in or around 2017, and finally $22.00 per hour until the end of his

   employment with Defendants.

          73.     At no time did Rivera’s paycheck contain any breakdown of hours worked.

          74.     Prior to in or around 2016, Defendants kept track of Rivera’s and their other

   employees’ time utilizing timesheets which were either handwritten or typed. After in or around

   2016, Defendants utilized a digital timekeeping record. Throughout the Rivera Employment

   Period, regardless of which timekeeping system Defendants utilized, Rivera was frequently



                                                    14
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 15 of 25 PageID #: 235




   missing at least several hours of pay from his weekly paycheck.

           75.    When Rivera came back to work for Defendants in February 2018, although he was

   working for the Individual Defendants and under the same supervisors as he had during his prior

   employment with Defendants, performing the same work and paid in the same manner as in the

   past, he began to receive his paychecks from Baldwin Harbor Contracting instead of MooreGroup.

           76.    Upon information and belief, Moore Group typically worked on at least five to

   seven (5-7) projects and employed in excess of fifty (50) construction employees at any given

   time.

           77.    Plaintiffs have spoken with several other employees of Defendants, who similarly

   worked in excess of forty (40) hours per week during the Class Period and were similarly paid

   substantially less than one and one-half (1.5) times their regular hourly rate for hours worked over

   forty (40) hours in a week. Defendants’ failure to pay Plaintiffs and the Class Members overtime

   compensation of one and one-half (1.5) times their regular hourly rate for hours over forty (40)

   each week was a corporate policy of Defendants, which applied to all of their fire guards, welders

   and other hourly construction employees throughout the relevant time period.

           78.    Defendants failed to provide Plaintiffs and other similarly situated employees with

   proper wage notices at the time of hire or on February 1 of each year or proper wage statements

   with each payment of wages pursuant to the NYLL.

           79.    Upon information and belief, pursuant to their uniform policy, Defendants failed to

   provide all of their construction employees with a proper wage statement including a breakdown

   of their hours worked and hourly wage rate, among other information, with their wage payments.

           80.    Upon information and belief, throughout the Class Period and continuing until

   today, Defendants failed to maintain accurate and sufficient time and payroll records or provide



                                                   15
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 16 of 25 PageID #: 236




   such records to employees.

          81.       Upon information and belief, throughout the Class Period and continuing until

   today, Defendants failed to post or keep posted notices explaining the overtime pay rights provided

   by the FLSA or New York Labor Law.

   Defendants’ Retaliation against Plaintiffs Simmons and Rivera

          82.       Named Plaintiffs Simmons and Porter filed a complaint initiating this matter on

   December 20, 2017 (Dkt. No. 1, the “Complaint”).

          83.       On May 1, 2018, the parties informed the Court that they had negotiated § 216(b)

   notice. (Dkt. No. 19). The Court approved the parties’ stipulated § 216(b) notice. (Dkt. No. 21).

          84.       Emanuel Colajay Rivera returned a Consent form, which was filed September 19,

   2018. (Dkt. No. 27).

          85.       On November 9, 2018, Plaintiffs filed a pre-motion letter seeking leave of the Court

   to move to amend the Complaint to add Rivera as a Named Plaintiff and Baldwin Harbor

   Contracting as a Defendant, based on Rivera’s experiences of receiving paychecks from Baldwin

   Harbor Contracting. (Supra ¶ 69; see also Dkt. No. 31). The Court scheduled a pre-motion

   conference to address Plaintiffs’ request for November 29, 2018, which was later adjourned to

   November 30, 2018. (See Orders of the Court dated Nov. 21, 2018 and Nov. 27, 2018). On

   November 27, 2018, Defendants filed a letter opposing joinder of Baldwin Harbor Contracting.

   (Dkt. No. 33).

          86.       On November 27, 2018, an individual who claimed to be a representative of the

   IRS showed up at the front door of Simmons’s and Rivera’s respective residences. The visits

   occurred approximately thirty (30) to forty-five (45) minutes apart, between approximately 8:00

   pm and 9:00 pm.



                                                     16
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 17 of 25 PageID #: 237




          87.     Rivera did not speak with the individual but listened to the conversation from his

   second-floor apartment. His wife and his landlord, who lives on the first floor, spoke with the

   individual. He believes that the individual showed some paper or documentation to identify

   himself as an IRS agent.

          88.     The individual informed Rivera’s wife and his landlord that Rivera “owed taxes for

   the time period that he worked for MooreGroup” and that “any money that [Rivera] received from

   the lawsuit would have to be paid to the IRS.” The individual further stated that the only way for

   the “problem to go away” was for Rivera to “drop the lawsuit.” The individual did not leave any

   paperwork with Rivera’s wife or his landlord.

          89.     That same evening, Simmons answered his door to an individual who likewise

   represented himself as an IRS agent. The individual made extremely similar statements to

   Simmons.

          90.     During the conversation, Simmons observed that the individual possessed

   paperwork showing Simmons’s and Plaintiff Porter’s names. The individual did not leave any

   paperwork with Simmons.

          91.     Neither individual has received any correspondence from the IRS relating to this

   matter. Simmons contacted the IRS shortly after the interaction, and the IRS confirmed that they

   had not sent anyone to his residence.

          92.     Upon information and belief, the same individual accosted both Simmons and

   Rivera at their homes. Upon information and belief, this individual is an agent of Defendants who

   sought to intimidate Simmons and Rivera into dropping their participation in this Action.

                                  FIRST CAUSE OF ACTION
                    FAIR LABOR STANDARDS ACT – UNPAID OVERTIME
                (Brought on Behalf of Plaintiffs and the Collective Action Members)



                                                   17
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 18 of 25 PageID #: 238




          93.     Plaintiffs, on behalf of themselves and the Collective Action Members, repeat and

   reallege each and every allegation of the preceding paragraphs hereof with the same force and

   effect as though fully set forth herein.

          94.     By failing to pay overtime at a rate not less than one and one-half (1.5) times the

   regular rate of pay for work performed in excess of 40 hours per week, Defendants have violated

   and continue to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(1) and

   215(a)(2).

          95.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

   within the meaning of 29 U.S.C. § 255(a).

          96.     Defendants’ failure to pay overtime caused Plaintiffs and the Collective Action

   Members to suffer loss of wages and interest thereon. Plaintiffs and the Collective Action Members

   are entitled to recover from Defendants their unpaid overtime premium compensation, damages

   for unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and

   costs and disbursements of the action pursuant to 29 U.S.C. § 216(b).

                                SECOND CAUSE OF ACTION
                FAIR LABOR STANDARDS ACT – UNLAWFUL RETALIATION
                (Brought on Behalf of Plaintiffs Simmons and Rivera, Individually)

          97.     Plaintiffs repeat and reallege each and every allegation of the preceding paragraphs

   hereof with the same force and effect as though fully set forth herein.

          98.     Plaintiffs Simmons and Rivera attempted to enforce their rights pursuant to the

   FLSA, as to Simmons by filing this Action and as to Rivera by joining this Action, and seeking to

   amend the Complaint to join Rivera as a Named Plaintiff and as Baldwin Harbor Contracting as a

   Defendant.

          99.     Plaintiffs Simmons’s and Rivera’s actions were protected activity under the FLSA.



                                                   18
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 19 of 25 PageID #: 239




           100.    Defendants retaliated against Plaintiffs Simmons and Rivera by sending one of their

   agents, who illegally impersonated a federal officer, to intimidate and threaten Plaintiffs Simmons

   and Rivera into dropping their participation in this Action by claiming that they would owe money

   to the IRS unless they dropped their claims in this Action.

           101.    By engaging in the retaliatory acts alleged herein, Defendants retaliated against

   Simmons and Rivera, discriminated against them, and penalized them in violation of the Fair Labor

   Standards Act, 29 U.S.C. § 215(a)(3).

           102.    As a result of Defendants’ retaliation, Simmons and Rivera have suffered damages,

   including but not limited to emotional distress and pain and suffering.

           103.    Simmons and Rivera are entitled to monetary relief including but not limited to

   compensatory and other damages, reasonable attorneys’ fees and costs, punitive damages, and

   other appropriate relief.


                                   THIRD CAUSE OF ACTION
                        NEW YORK LABOR LAW – UNPAID OVERTIME
                       (Brought on Behalf of Plaintiffs and the Class Members)

           104.    Plaintiffs, on behalf of themselves and the Class Members, repeat and reallege each

   and every allegation of the preceding paragraphs hereof with the same force and effect as though

   fully set forth herein.

           105.    Defendants willfully violated Plaintiffs’ and the Class Members’ rights by failing

   to pay overtime compensation at a rate of not less than one and one-half (1.5) times the regular

   rate of pay for hours worked in excess of 40 each week, in violation of the NYLL and regulations

   promulgated thereunder.

           106.    Defendants’ failure to pay overtime premium compensation caused Plaintiffs and

   the Class Members to suffer loss of wages and interest thereon. Plaintiffs and the Class Members


                                                   19
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 20 of 25 PageID #: 240




   are entitled to recover from Defendants their unpaid overtime compensation, damages for

   unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and costs

   and disbursements of the action pursuant to NYLL §§ 663(1) et seq.

                             FOURTH CAUSE OF ACTION
            NEW YORK LABOR LAW – FAILURE TO PROVIDE WAGE NOTICE
                  (Brought on Behalf of Plaintiffs and the Class Members)

           107.    Plaintiffs, on behalf of themselves and the Class Members, repeat and reallege each

   and every allegation of the preceding paragraphs hereof with the same force and effect as though

   fully set forth herein.

           108.    Defendants have willfully failed to supply Plaintiffs and the Class Members notice

   as required by Article 6, § 195, in English or in the language identified by Plaintiffs and the Class

   Members as their primary language, containing Plaintiffs’ and Class Members’ rate or rates of pay

   and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

   hourly rate or rates of pay and overtime rate or rates of pay, if applicable; the regular pay day

   designated by the employer in accordance with the NYLL, Article 6, § 191; the name of the

   employer; or any “doing business as” names used by the employer’ the physical address of the

   employer’s main office or principal place of business, and a mailing address if different; the

   telephone number of the employer; plus such other information as the commissioner deems

   material and necessary.

           109.    Due to Defendants’ violations of the NYLL, Plaintiffs and the Class Members are

   entitled to recover from Defendants fifty dollars ($50.00) per employee for each workweek that

   the violations occurred or continue to occur, up to a maximum of five thousand dollars ($5,000.00)

   per employee, as provided for by NYLL, Article 6, § 198(1-b), liquidated damages as provided for




                                                    20
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 21 of 25 PageID #: 241




   by the NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment interest, and

   injunctive and declaratory relief.

                            FIFTH CAUSE OF ACTION
        NEW YORK LABOR LAW – FAILURE TO PROVIDE WAGE STATEMENTS
                (Brought on Behalf of Plaintiffs and the Class Members)

           110.    Plaintiffs, on behalf of themselves and the Class Members, repeat and reallege each

   and every allegation of the preceding paragraphs hereof with the same force and effect as though

   fully set forth herein.

           111.    Defendants have willfully failed to supply Plaintiffs and Class Members with an

   accurate statement of wages as required by NYLL, Article 6, § 195, containing the dates of work

   covered by that payment of wages; name of employee; name of employer; address and phone

   number of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

   week, salary, piece, commission, or other; gross wages; hourly rate or rates of pay and overtime

   rate or rates of pay if applicable; the number of hours worked, including overtime hours worked if

   applicable; deductions; and net wages.

           112.    Due to Defendants’ violations of the NYLL, Plaintiffs and the Class Members are

   entitled to recover from Defendants two hundred and fifty dollars ($250.00) per employee for each

   workweek that the violations occurred or continue to occur, up to a maximum of five thousand

   dollars ($5,000.00) per employee, as provided for by NYLL, Article 6, §§ 190 et seq., liquidated

   damages as provided for by the NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-

   judgment interest, and injunctive and declaratory relief.

                                   SIXTH CAUSE OF ACTION
                    NEW YORK LABOR LAW – UNLAWFUL RETALIATION
                  (Brought on Behalf of Plaintiffs Simmons and Rivera, Individually)




                                                   21
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 22 of 25 PageID #: 242




          113.    Plaintiffs repeat and reallege each and every allegation of the preceding paragraphs

   hereof with the same force and effect as though fully set forth herein.

          114.    Plaintiffs Simmons and Rivera attempted to enforce their rights pursuant to the

   NYLL, as to Simmons by filing this Action and as to Rivera by joining this Action, and seeking

   to amend the Complaint to join Rivera as a Named Plaintiff and as Baldwin Harbor Contracting

   as a Defendant.

          115.    Simmons’s and Rivera’s actions were protected activity under NYLL § 215.

          116.    Defendants retaliated against Plaintiffs Simmons and Rivera by sending one of their

   agents, who illegally impersonated a federal officer, to intimidate and threaten Plaintiffs Simmons

   and Rivera into dropping their participation in this Action by claiming that they would owe money

   to the IRS unless they dropped their claims in this Action. Such actions are sufficient to dissuade

   any reasonable employee from enforcing his or her rights under the NYLL.

          117.    Plaintiffs Simmons’s and Rivera’s actions were protected activity under the NYLL.

          118.    As a result of Defendants’ retaliation, Simmons and Rivera have suffered damages,

   including but not limited to emotional distress and pain and suffering.

          119.    Simmons and Rivera are entitled to monetary relief including but not limited to

   compensatory and other damages, reasonable attorneys’ fees and costs, punitive damages, and

   other appropriate relief.

                                       PRAYER FOR RELIEF

          Wherefore, Plaintiffs, on behalf of themselves and all other similarly situated Collective

   Action Members and Class Members, respectfully request that this Court grant the following relief:

          a.      Designation of this action as a collective action on behalf of the Collective Action

                  Members and ordering the prompt issuance of notice pursuant to 29 U.S.C. § 216(b)



                                                   22
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 23 of 25 PageID #: 243




               to all similarly situated members of an FLSA Opt-In Class, apprising them of the

               pendency of this action, permitting them to assert timely FLSA claims in this action

               by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b) and appointing

               Plaintiffs and their counsel to represent the Collective Action Members;

         b.    Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(a), (b)(2)

               and (b)(3) on behalf of the Class Members and appointing Plaintiffs and their

               counsel to represent the Class;

         c.    An order tolling the statute of limitations;

         d.    A declaratory judgment that the practices complained of herein are unlawful under

               the FLSA and the NYLL;

         e.    An injunction against Defendants and its officers, agents, successors, employees,

               representatives and any and all persons acting in concert with Defendants, as

               provided by law, from engaging in each of the unlawful practices, policies and

               patterns set forth herein;

         f.    An award of compensatory damages as a result of Defendants’ failure to pay

               overtime compensation pursuant to the FLSA and the NYLL and supporting

               regulations;

         g.    An award of liquidated and/or punitive damages as a result of the Defendants’

               willful failure to pay overtime compensation pursuant to the FLSA and the NYLL

               and supporting regulations;

         h.    Fifty dollars ($50.00) per Plaintiff and each of the Class Members for each

               workweek that the violations of NYLL, Article 6 § 195 occurred or continue to




                                                 23
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 24 of 25 PageID #: 244




                  occur, up to a maximum of five thousand dollars ($5,000.00) per Plaintiff and each

                  of the Class Members as provided for by NYLL, Article 6 § 198(1)-b;

          i.      Two hundred and fifty dollars ($250.00) per Plaintiff and each of the Class

                  Members for each workweek that the violations of NYLL, Article 6 § 195 occurred

                  or continue to occur, up to a maximum of five thousand dollars ($5,000.00) per

                  Plaintiff and each of the Class Members as provided for by NYLL, Article 6 §

                  198(1)-d;

          j.      An award of compensatory damages for the emotional distress, pain and suffering

                  caused by retaliation;

          k.      An award of punitive damages under the FLSA for retaliation;

          l.      An award of punitive damages under the NYLL for retaliation;

          m.      An award of prejudgment and post-judgment interest;

          n.      An award of costs and expenses of this action together with reasonable attorneys’

                  and expert fees; and

          o.      Such other and further relief as this Court deems just and proper.


                                  DEMAND FOR TRIAL BY JURY

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

   by jury on all questions of fact raised by the complaint.


   Dated: New York, New York
          February 27, 2019
                                                 PELTON GRAHAM LLC


                                                 By: _________________________
                                                 Brent E. Pelton (BP 1055)
                                                 Pelton@PeltonGraham.com
                                                 Taylor B. Graham (TG 9607)

                                                    24
Case 1:17-cv-07405-KAM-VMS Document 49-2 Filed 03/29/19 Page 25 of 25 PageID #: 245




                                      Graham@PeltonGraham.com
                                      111 Broadway, Suite 1503
                                      New York, New York 10006
                                      Telephone: (212) 385-9700
                                      Facsimile: (212) 385-0800

                                      Attorneys for Plaintiffs, the FLSA Collective
                                      and putative Class




                                        25
